DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 10-28 are currently pending.
Priority:  This application has PRO 62/879,073 (07/26/2019) and
PRO 62/745,245 (10/12/2018).
IDS:  The IDS dated 11/23/2022, 3/13/3030 were considered.
Election/Restrictions
Applicant's election without traverse of Group III, claims 19-20, in the reply filed on 11/3/22 is acknowledged.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US20160350479). 
Han teaches using a computing system to process DNA to identify individuals including phenotypes ([0019], claim 1).
Regarding claim 19, Han teaches
A method for predicting a phenotypic trait for an individual ([0006]: “the techniques disclosed herein may additionally be used for predicting assignments of individuals to populations based on obtained genetic information.”), the method comprising:
 receiving a genetic dataset of the individual, the genetic dataset including a plurality of reads at a plurality of single nucleotide polymorphism (SNP) loci ([0018]: “Individuals 101 provide DNA samples for analysis of their genetic data.”, “extracting the DNA from the sample and identifying genotype values of single nucleotide polymorphisms (SNPs) present within the DNA”); 
identifying a subset of the plurality of SNP loci with predictive ability of the phenotypic trait ([0108]: “The community prediction module 130 then, in conjunction with the IBD estimation module 115, generates IBD estimates between the user and all individuals included in the reference panels stored in the panel store 160. Alternatively, only a subset of those IBD estimates may be generated based on which features and/or individuals are included in the data sets used to train the models.”); 
generating a feature vector for the individual comprising genetic data of the individual at the identified subset of SNP loci from the genetic dataset  ([0109]: “For a single input individual, the community prediction module 130 compiles the IBD estimates (and, in some instances, the ethnicity estimates) into feature vectors according to the features selected for each of the models”); and 
determining whether the individual has the phenotypic trait by applying a trained machine learning model to the feature vector for the individual ([0105]-[0106]: “Classifying Individuals to Communities Using the Trained Models.  The community prediction module 130 uses each trained model to compute, for a given individual, a score, likelihood or probability for assignment of that individual to the community (referred to as classifying the individual or user).”), the machine learning model trained by: 
obtaining genetic datasets for a plurality of training individuals, a first subset of the training individuals reported to have the phenotypic trait and a second subset of training individuals reported to not have the phenotypic trait ([0086]: “FIG. 5 is a flow diagram for generating a model to assign individuals to communities, in accordance with an embodiment. In FIG. 5, the model training module 125 accesses communities (e.g., generated as described in Section III) from the IBD network store 155 and uses the communities to build a model that can be later used to predict which community, or communities, an individual belongs to based on their DNA sample”), 
generating, for each training individual of the plurality of training individuals, a training feature vector comprising genetic data of the training individual at the identified subset of SNP loci from the genetic dataset ([0087]: “To do this, the model training module 125 generates 510, for each community stored in the IBD network store 155, a reference panel 510, refines 520 the generated reference panel, generates one or more candidate features 530 that may be useful for predicting whether a given user is or is not a member of a given community based on the refined reference panels, and trains 540 a community classification model using the selected features and the refined reference panels.”), and 
training the machine learning model with the plurality of training individuals and the training feature vectors, wherein the trained machine learning model inputs a feature vector for a test individual comprising genetic data at the identified subset of SNP loci and generates a prediction of whether the test individual has the phenotypic trait ([0017] “FIG. 1 is a block diagram of an overview of a computing system for estimating IBD from genotype data, using IBD to generate an IBD network and train a model based on the IBD network, according to one embodiment. Depicted in FIG. 1 are an individual 101 (i.e. a human or other organism), a deoxyribonucleic acid (DNA) extraction service 102, and a computing system 100.”).
Although Han does not focus on SNPs as central to the feature vector, one of ordinary skill in the art would have considered using SNPs from the provided DNA as a means of correlating populations with traits as is routinely done in the art and disclosed by Han ([0018]).  Thus, one of ordinary skill in the art applying their skill in the art in view of the teaching of Han would have had a reasonable expectation of success in using SNPs to train a machine learning model to predict traits and arrive at the claimed invention.
Regarding claim 21, further comprising using ethnicity in the prediction and training, Han teaches incorporating ethnicity into the model (claim 12; [0038]-[0041]) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 22, further comprising using genetic community determined based on IBD affinities, Han teaches incorporating IBD affinities into the model ([0008]; [0048]-[0056]) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 23, further comprising transmitting the prediction to a client device for display, Han teaches using a computer system for transmission and display ([0115]) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 24, specifying using a binary classifier with respect to traits Han teaches such a configuration ([0098]) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 25, specifying multiple trait classifier Han teaches such a possible configuration including parameters such as height ([0033]) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 26, specifying characteristics in the feature vector Han teaches such a possible configuration including parameters such as height (claim 10; [0075]-[0083]; [0019]: “the clusters can be annotated with information about phenotypes characteristic of individuals within the group”) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 27, specifying a polygenic score in the feature vector Han teaches such scoring and one of ordinary skill in the art would have considered using such a scoring system as taught by Han ([0106], [0110])) and arrive at the claimed invention.
Regarding claim 28, specifying normalizing the scoring Han teaches such scoring normalization and one of ordinary skill in the art would have considered using such technique as taught by Han ([0097]) and arrive at the claimed invention.
Therefore, the claims are rejected as prima facie obvious.
Claims 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US20160350479) in view of Ulivi et al. (European Journal ol Human Genetics (2013) 21, 1320-1323). 
Claims 19, 21-28 are rejected under 35 U.S.C. 103 as detailed supra. Regarding claim 20, Han does not teach 
wherein the subset of SNPs with the predictive ability of the phenotypic trait is identified with a genome-wide association study (GWAS) with the plurality of training individuals over the plurality of SNPs, the GWAS comprising: 
calculating a p-value score for each SNP based on a positive count of training individuals reported to have the phenotypic trait and a negative count of training individuals reported to not have the phenotypic trait; and identifying the subset of SNPs based on the p-value scores for the plurality of SNPs being below a threshold p-value score.  
However, one of ordinary skill in the art would have considered using such a scoring system as taught by Han ([0106], [0110]) and incorporate a GWAS over SNPs including calculating a p-value score based on the trait and using a threshold score because such techniques were well-known in the art and taught by Ulivi.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10896742. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a method of trait detection using a genetic dataset including SNP (i.e. claim 8), identifying a subset (claim 3), generating a feature vector (claim 1), using a trained machine learning model to determine whether an individual has a trait (claim 10).
Claims 19-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10223498 in view of Han et al. (US20160350479) and Ulivi et al. (European Journal ol Human Genetics (2013) 21, 1320-1323). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a computer method of assessing individuals and as detailed in the 35 USC 103 rejection over Han and Ulivi and incorporated herein, such a method is obvious.
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1675